Case 3:19-cv-21707-MAS Document 7 Filed 04/22/21 Page 1 of 4 PagelD: 184

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

REGINALD ROACH,

Petitioner,
Civil Action No. [9-21707 (MAS)
Vv.

MEMORANDUM ORDER
THE ATTORNEY GENERAL OF THE
STATE OF NEW JERSEY, et al.,

Respondents.

 

 

This matter comes before the Court on Petitioner Reginald Roach’s motion requesting a
stay of this habeas matter so that he might return to state court to exhaust several previously
unraised claims. (ECF No. 6.) By way of background, Petitioner filed his petition in this matter
in December 2019. (ECF No. |.) He thereafter filed a letter request for a stay so that he might
exhaust unspecified unexhausted claims which had not been raised in his initial petition. (ECF
No. 2.) On November 13, 2020, this Court denied that request as Petitioner had failed to explain
what claims he wished to exhaust in the state courts, and this Court could therefore not determine
whether he was entitled to a stay pursuant to the Supreme Court’s ruling in Rhines v. Weber, 544
U.S. 269, 277 (2005). (ECF No. 4.)

Petitioner thereafter filed his current motion. (ECF No. 6.) In his new motion seeking a
stay, Petitioner requests that he be permitted to return to state court to exhaust four claims: two
claims in which he asserts that trial and in turn appellate counsel proved ineffective in failing to
argue that his DNA was improperly seized when the state required him to submit a buccal swab

for testing in his underlying criminal matter, a claim asserting that PCR counsel was ineffective in
Case 3:19-cv-21707-MAS Document 7 Filed 04/22/21 Page 2 of 4 PagelD: 185

failing to raise those two claims, and a final claim in which he asserts that his conviction for first-
degree sexual assault pursuant to N.J. Stat. Ann. § 2C:14-2(a)(3) was improper because he did not
commit an aggravated assault upon someone other than the victim, which he believes is required
to support such a conviction pursuant to the New Jersey Supreme Court's decision in State v.
Rangel, 213 N.J. 500 (N.J. 2013). Although none of these claims were raised in Petitioner’s
currently pending habeas petition, it appears Petitioner intends to exhaust these claims in state
court and thereafter amend his habeas petition to assert them once they are exhausted.

As this Court previously explained to Petitioner,

A petitioner seeking a writ of habeas corpus pursuant to 28 U.S.C.
§ 2254 must “exhaust[] the remedies available in the courts of the
State” before applying for habeas relief. See 28 U.S.C. §
2254(b)(1}(A). In “limited circumstances,” a court may grant a
petitioner a protective stay to allow him to return to state court and
exhaust any unexhausted claims without running afoul of the one-
year statute of limitations to file a habeas petition. See Rhines[, 544
U.S. at 277]; see also Crews v. Horn, 360 F.3d 146, 151 (3d Cir.
2004). The United States Supreme Court has held that a stay is
“only appropriate” where the district court determines that the
petition “had good cause for his failure to exhaust, his unexhausted
claims are potentially meritorious, and there is no indication that the
petitioner engaged in intentionally dilatory litigation tactics.”
Rhines 544 U.S. at 277-78. A petitioner bears the burden of showing
that he is entitled to a stay. See Urcinoli v. Cathel, 546 F.3d 269,
275 n. 8 (3d Cir. 2008).
(ECF No. 4 at 1-2).

Here, Petitioner seeks permission to return to state court to exhaust four claims. Of those
four, two lack even arguable merit. First, although Petitioner asserts that his conviction under §
2C:14-2(a)(3) is improper because he was not also convicted of committing aggravated assault
“upon another” other than his victim, he ignores the fact that committing aggravated assault on

someone other than the victim is only one way in which one can be convicted under the statute.

The statute also clearly permits a conviction for first-degree aggravated sexual assault where the

i
Case 3:19-cv-21707-MAS Document 7 Filed 04/22/21 Page 3 of 4 PagelD: 186

assault occurred “during the commission, or attempted commission ... of’ a number of different
supporting crimes including “aggravated assault on another [or] . . . burglary.” N.J. Stat. Ann. §
2C:14-2(a)(3) (2004); see also Rangel, 213 N.J. at 510.) As petitioner was clearly convicted of
burglary in the same incident, it fully appears that his conviction under § 14-2(a)(3) is well
supported as the sexual assault in question occurred during the commission of a burglary. (See
Document | attached to ECF No. | at 10-11, 32), Because Petitioner was convicted of sexual
assault “during the course of a burglary,” (see id. at 32), and not sexual assault in the course of
“aggravated assault on another,” the New Jersey Supreme Court's decision in Rangel ts irrelevant,
and his claim premised on that decision does not appear to be of potential merit.

Petitioner’s claim of ineffective assistance of PCR counsel likewise serves as no basis for
habeas relief, and would therefore be insufficient to warrant a stay. See 28 U.S.C. § 2254(i)
(ineffectiveness of PCR counsel “shall not be a ground for relief’ under § 2254). As such,
Petitioner would only be entitled to a stay if his claim that either trial or appellate counsel were
constitutionally ineffective in failing to argue that his buccal swab was an unlawful seizure is of
potential merit. In his motion, however, the only basis he presents to support his conclusion that
this swab was an unlawful seizure is his assertion that his DNA “was already in the [DNA]
database based upon a previous conviction” and the taking of his‘swab was therefore unnecessary.
(ECF No. 6 at 15.) Petitioner's claim, however, serves as its own refutation — if Petitioner's buccal
swab was only unreasonable because his DNA was already available to the state, then he could not

have been prejudiced by counsel's failure to object to the DNA sample being taken as the state

 

' This Court refers to the 2004 version of the statute as that was the version in effect at the time of
Petitioner's underlying crime and conviction. The statute has been amended several times since
Petitioner's conviction, most notably in January 2020 when the state legislature amended the
statute to eliminate the New Jersey Supreme Court's distinction between an aggravated assault on
the victim and one upon another meant to induce the victim's cooperation as discussed in Rangel,
213 N.J. at 508-516.
Case 3:19-cv-21707-MAS Document 7 Filed 04/22/21 Page 4 of 4 PagelD: 187

could have simply used the DNA Petitioner alleges was already on file. Petitioner’s claim is
therefore a catch-22 — either the buccal swab was necessary because the state did not have his
DNA to test, or it was unnecessary but harmless because the state could have compared the DNA
in this matter to Petitioner’s previously submitted DNA samples.’ Petitioner's final new claims
thus also appear to lack potential merit. See, e.g., Strickland v. Washington, 466 U.S. 668, 692-93
(1984) (a claim of ineffective assistance of counsel will only succeed where the petitioner shows
he was prejudiced by counsel's alleged failings). As Petitioner has failed to show that he has any
unexhausted claims which are potentially meritorious, he has failed to show his entitlement to a
stay of this matter. Rhines, 544 U.S. at 277-78. Petitioner's motion is therefore denied.?

IT IS THEREFORE on this oa'ily of April, 2021, ORDERED that:

1. Petitioner's motion seeking a stay of this matter (ECF No. 6) is DENIED; and it is

further ordered
2. The Clerk of the Court shall serve a copy of this Order upon Respondents electronically

and upon Petitioner by regular mail.

~

MICHAEL A. Shite

UNITED STATES DISTRICT JUDGE

 

? This Court further notes that the State case on which Petitioner relies to argue that the seizure of
his DNA was improper stands only for the proposition that it is improper to take a new DNA
sample from an individual who was already in a DNA database, State v. Gather, 449 N.J. Super.
265, 270-73 (App. Div. 2017), explicitly recognized that such a swab would not amount to an
impermissible taking if either taken incident to a lawful arrest or where the state shows probable
cause in the event the swab was taken long after arrest. As it appears in this matter that Petitioner's
swab was obtained by a court order, and as Petitioner has not even attempted to show that this
order was not obtained following a showing of probable cause, Gather does not appear to be
directly analogous to Petitioner's case.

> Because Petitioner has not amended his habeas petition to include these unexhausted claims, this
Court need not dismiss his petition for Jack of exhaustion as all of the claims contained in
Petitioner's original petition appear to have been raised in the state courts.

4
